Citation Nr: 0213181	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  01-04 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to an increased rating for the service-connected 
low back disability, evaluated as 20 percent disabling, 
effective on February 27, 1997 and as 60 percent disabling, 
effective on October 2, 2001.  




REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1975 to August 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the RO 
that denied the veteran's claim for an increased rating for 
the service-connected low back disability, greater than 20 
percent.  

Thereafter, in a May 2002 rating decision, the RO assigned a 
60 percent rating for the service-connected low back 
disability, effective beginning on October 2, 2001.  

Finally, the Board notes that the regulations pertaining to 
Diagnostic Code 5293, intervertebral disc syndrome, were 
recently revised, effective on September 23, 2002.  

Since the veteran's case has not been adjudicated pursuant to 
the revised regulations by the RO, the matter of whether the 
veteran is entitled to a rating higher than 60 percent under 
the new regulation is the subject of the Remand portion of 
this document.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The service-connected low back disability is shown to 
likely have been productive of chronic radicular symptoms to 
include decreased strength and sensation and numbness and 
weakness in the veteran's left leg since he filed his claim 
for increase on October 13, 1999.  



CONCLUSION OF LAW

The criteria for the assignment of a 60 percent rating for 
the service-connected low back disability have been met for 
the entire period of the appeal.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2002); 38 C.F.R. §§4.1, 4.3, 4.7, 
4.40, 4.45; 4.71a including Diagnostic Code 5293 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

The veteran filed his claim for increase on October 13, 1999.  

In a September 1999 letter, Dr. Miki Mizuki, VA physician, 
stated that the veteran had chronic radicular symptoms 
affecting his back and left lower extremity, including 
decreased sensation and weakness in the left leg.  

In October 1999, the veteran was treated at the Sentara 
Norfolk General Hospital, for a comminuted fracture of the 
left acetabulum with avulsion of the anterior lip and a pubic 
rami fracture suffered during a work accident.  The veteran 
noted a history of disk herniation and lumbar disk syndrome.  

In November 1999, the veteran underwent a VA contract 
examination.  The veteran had complaints of pain, left leg 
numbness and aching, weakness, fatigue, lack of endurance, 
and stiffness.  It was hard to stand or walk for prolonged 
periods of time.  The veteran stated that he was able to 
complete activities of daily living, including pushing the 
lawnmower, climbing stairs, and tending to the garden.  

Upon neurological examination, the veteran was oriented.  The 
cranial nerves II through XII were grossly normal, and 
coordination was normal.  Regarding the lower extremities, 
motor power was normal, but muscle power of the left 
hamstring was decreased with 4/5 strength.  His sensory 
reflexes were decreased to pinprick sensation, and reflexes 
of the left knee were 1+ and 2+ in the ankle.  The veteran 
had a subcutaneous, nontender cystic soft mass on the left 
thigh that, in the examiner's opinion, was related to the 
October 1999 tree injury.  An examination of the lumbar spine 
revealed no weakness, muscle spasm, lack of endurance or 
tenderness, but the veteran had pain on range of motion.  

The veteran's range of motion was that of 55 degrees flexion 
with pain at 50 degrees, 25 degrees extension with pain at 20 
degrees, 35 degrees right and left lateral flexion with pain 
at 30 degrees, and 25 degrees right and left rotation with 
pain at 20 degrees.  The examiner further noted a five-
centimeter soft, nontender incisional scar on the vertical 
lumbosacral midline.  X-ray studies revealed degenerative 
arthritis of the lumbar spine.  

The examiner diagnosed the veteran as having status post L5-
S1 discectomy, with mild residual left thigh and leg weakness 
and numbness and degenerative arthritis of the lumbar spine.  
The examiner opined that the veteran's mild residual left 
thigh and leg weakness and numbness was aggravated by the 
veteran's work injury when the tree fell on him.  

In October 2001, the veteran underwent another VA contract 
examination.  The veteran had complaints of a constant low 
grade back pain that was aggravated by lifting more than 50 
pounds, by walking more than 50 minutes, or repeated bending 
or running, as well as pain, weakness, fatigue, lack of 
endurance, and stiffness of the lumbar spine.  

The veteran further stated that he experienced a constant 
dysesthesia and discomfort that went down the left gluteal 
area to the left lateral foot.  His flare-ups occurred 
approximately once a week and lasted for a few hours.  The 
veteran also had complaints that the left leg numbness was 
there constantly and tended to worsen with ambulation or when 
sitting for more than thirty minutes.  

The veteran avoided such activities as mowing the lawn, 
climbing stairs, and gardening.  Nevertheless, the veteran 
reported that his symptoms did not prevent him from carrying 
out the usual activities and that the flare-ups were not 
incapacitating.  

The examination revealed a five-centimeter scar in the lower 
lumbar area with no underlying tissue loss, disfigurement, 
keloid formation, or limitation of function.  The veteran's 
gait was normal with no limitation of function upon standing 
or walking.  The veteran had mild tenderness to palpation of 
the lower lumbar area with no muscle spasm or weakness.  
Straight leg raising was negative bilaterally.  

The veteran's flexion was from zero to 95 degrees with pain 
at 95 degrees, and extension was from zero to 25 degrees with 
no pain.  His right and left lateral flexion was from zero to 
25 degrees with no pain, bilaterally; right and left rotation 
was from zero to 30 degrees with no pain, bilaterally.  The 
examiner reported no weakness, fatigue, lack of endurance or 
incoordination.  

The veteran's motor function of the lower extremities 
revealed normal hip flexion and extension, normal hamstring 
and quadriceps function, normal heel and toe gait, normal 
squats, and no evidence of muscle atrophy.  The veteran had 
normal distal pules with normal dorsalis pedis and posterior 
tibial pulses bilaterally.  His reflexes were +2 at the left 
knee and zero at the left ankle.  X-ray studies revealed 
moderately severe degenerative disc space disease and 
spondylosis at the L5-S1 level with mild spondylosis in the 
upper lumbar segments.  

The examiner diagnosed the veteran as having postoperative 
L5-S1 discectomy with residuals of chronic back pain, which 
he stated was a progression of the prior established 
diagnosis.  In closing, the examiner reported that this 
impacted the veteran's daily activities and usual occupation 
in that he was precluded from activities requiring heavy 
lifting and carrying, frequent bending, stooping and 
crouching.  

The VA treatment records, dated from August 1999 through 
January 2002, which includes an unrelated hospitalization 
from September 2000 to February 2001, show treatment for the 
veteran's back disability, with complaints of chronic back 
pain and leg radiculopathy symptoms and treatment associated 
with the veteran's October 1999 work injury.  

Specifically, in October 2000, the veteran experienced low 
back pain with leg raising and muscle strength in the lower 
extremities at 4/5.  In August 2001, the veteran had 
complaints of chronic back pain and decreased range of 
motion.  The use of a back brace was recommended.  A February 
2001 note also reports that the veteran was using a cane for 
ambulation secondary to his back disability.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the September 2000 Statement of 
the Case and September 2001 and May 2002 Supplemental 
Statements of the Case issued during the pendency of the 
appeal, the veteran and his representative have been advised 
of the law and regulations governing his claim, and have been 
given notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Moreover, the veteran underwent a VA examination in 
conjunction with this appeal.  

Hence, given the favorable action taken hereinbelow, 
adjudication of this appeal to the extent indicated, without 
another remand to the RO for specific consideration of the 
new law, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran contends that his service-connected low back 
disability is more disabling than the currently assigned 60 
percent.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet.App. 55 (1994).  

The service-connected low back disability has been rated as 
20 percent disabling, effective on February 27, 1997, and 60 
percent disabling, effective on October 2, 2001, under 
Diagnostic Code 5293 for intervertebral disc syndrome.  

Pursuant to the old Diagnostic Code 5293, a 60 percent 
evaluation requires pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
(i.e., with characteristic pain and demonstrable muscle spasm 
and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc) and little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).  
Furthermore, the VA Office of General Counsel issued an 
opinion wherein it was determined that Diagnostic Code 5293 
for intervertebral disc syndrome involved loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve might cause 
limitation of motion of the spine.  It was concluded that 
pursuant to  Johnson v. Brown, 9 Vet. App. 7 (1996), 38 
C.F.R. §§ 4.40 and 4.45 must be considered when a disability 
is considered under Diagnostic Code 5293.  See VAOPGCPREC 36-
97 (December 12, 1997).  

Likewise, under Diagnostic Code 5286, a 60 percent evaluation 
is assigned for favorable ankylosis of the spine, and a 100 
percent evaluation is assigned for ankylosis of the spine at 
an unfavorable angle with marked deformity and involvement of 
the major joints or without other joint involvement.  
38 C.F.R. § 4.71a (2001).  

Finally, disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in 
parts of the system, to perform normal working movements of 
the body with normal excursion, strength, speed, coordination 
and endurance.  Functional loss may be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2001).  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  

After careful review of the evidence, the Board concludes 
that a 60 percent rating is warranted for the entire period 
of the appeal for the veteran's service-connected back 
disability.  

The veteran in this regard is shown to have filed his claim 
for increase on October 13, 1999.  

As noted hereinabove, the veteran has been assigned a 20 
percent rating for his back disability, effective on February 
27, 1997, and a 60 percent rating, effective on October 2, 
2001.  

Applying the rating criteria to the medical evidence, the 
service-connected back disability more nearly approximates 
the criteria required for a 60 percent rating under 
Diagnostic Code 5293 for the entire period of the appeal.  

Specifically, in the September 1999 letter, Dr. Mizuki 
reported that the veteran suffered from chronic radicular 
symptoms associated with his back disability, including 
decreased sensation and weakness in the left leg.  

Likewise, during the November 1999 VA examination, the 
veteran had decreased muscle strength and decreased sensory 
reflexes to pinprick sensation, and the examiner diagnosed 
him as having status post discectomy with mild residuals of 
left thigh and leg weakness and numbness.  

Although the Board concludes that the veteran is entitled to 
a 60 percent evaluation for the entire period of the appeal, 
the evidence does not show that he is entitled to a rating 
higher than 60 percent under any applicable rating criteria.  

In this respect, 60 percent is the maximum allowable 
disability rating under Diagnostic Code 5293.  

The Court has held, however, that, where a veteran is in 
receipt of the highest schedular evaluation for limitation of 
motion, and a higher evaluation requires ankylosis, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 are not for 
application.  Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997).  

In the veteran's case, in order to obtain a rating higher 
than 60 percent, his service-connected back disability must 
exhibit a complete bony fixation at an unfavorable angle 
pursuant to Diagnostic Code 5266.  Even though the veteran 
does experience limitation of motion, the evidence clearly 
does not demonstrate that he suffers from complete ankylosis 
of the spine.  

Therefore, given the veteran's complaints of lumbar spine 
pain, neurological findings appropriate to the site of disc 
disease and his decreased range of motion, the Board finds 
that his service-connected lumbar spine disability likely has 
resulted in a level of disablement consistent with that of 
pronounced intervertebral disc syndrome for the entire period 
of the appeal.  



ORDER

An increased rating of 60 percent for the service-connected 
low back disability is granted for the entire period of 
appeal, subject to the regulations controlling the award of 
VA monetary benefits.  

To this extent, the appeal is allowed, subject to further 
action as discussed hereinbelow.  



REMAND

As stated above, the regulations pertaining to Diagnostic 
Code 5293, intervertebral disc syndrome were recently 
revised.  These changes in the rating criteria became 
effective on September 23, 2002.  

The Court has held that "where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant generally 
applies."  White v. Derwinski, 1 Vet. App. 519, 521 (1991).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Although the Board has assigned a 60 percent rating pursuant 
to the old Diagnostic Code 5293 for the entire period of the 
appeal, the issue of whether the veteran is currently 
entitled to a rating higher than 60 percent under the new 
criteria must be remanded for RO consideration in order to 
prevent any prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In this regard, the veteran should be scheduled for a VA 
examination in order to determine the severity of the 
veteran's back disability to specifically include the 
separate orthopedic and neurological manifestations.  

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2001).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the veteran.  

Finally, the Board notes that the effective date of any award 
on the basis of a liberalizing law is fixed in accordance 
with the facts found, but cannot be earlier than the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 1991); 38 C.F.R. § 3.114 (2001); see also Routen v. 
West, 142 F.3d 1434 (1998).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information concerning all treatment he 
has received for his service-connected 
low back disability since 2001.  The RO 
undertake to obtain copies of all such 
pertinent treatment records.  

2.  The veteran should be scheduled for a 
VA orthopedic and a neurological 
examination in order to determine the 
nature and severity of the veteran's 
service-connected back disability.  
Specifically, the orthopedic examiner 
should express an opinion as to the 
severity of any orthopedic manifestations 
(i.e. decreased range of motion) of the 
veteran's back disability.  The examiner 
should conduct all indicated special 
tests and studies, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
In rendering this opinion, The orthopedic 
examiner should fully describe any pain, 
weakened movement, excess fatigability, 
and incoordination present in the low 
back.  If feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
due to any pain, weakened movement, 
excess fatigability, or incoordination.  
If the examiner feels that such 
determinations are not feasible, this 
should be stated for the record together 
with the reasons why it was not feasible.  
The examiner should also provide an 
opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or when the low back is 
used repeatedly over a period of time.  
This determination should, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it was not feasible.  The 
neurological examiner should express an 
opinion as to the severity of any 
neurological manifestations (i.e. foot 
dangles and drops, no active movement 
possible of muscles below the knee, 
flexion of the knee weakened or lost, and 
muscle atrophy) of the veteran's back 
disability.  The claims file and a copy 
of this Remand should be read in 
conjunction with both examinations.

2.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.

3.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim.  That review 
should include evaluating the severity of 
the veteran' s service-connected back 
disability in accordance with the revised 
criteria, effective on September 23, 
2002, to specifically include whether a 
combined rating under 38 C.F.R. § 4.25 
for the separate orthopedic and 
neurological manifestations would be more 
beneficial to the veteran.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



